Farmer and Stone, JJ., dissenting: ' If we are able to comprehend the facts in this case it is in direct conflict with Mark Manf. Co. v. Industrial Com. 286 Ill. 620. The injury to the employee in this case is even greater than the injury to the employee in that case. Here the employee lost all four fingers of the hand very near to the hand, while in that case only three fingers were amputated. The index finger was crushed and stiffened but was not amputated, and the court sustained an award for total loss of the use of the hand. In our judgment an award should have been sustained in this case for loss of the use of the hand.